DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/21/2022 and 11/11/2022 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 17 of U.S. Patent No. 9,524,999. Although the claims at issue are not identical, they are not patentably distinct from each other because present application claims and the parent application claims amount to similar features and present application claims are therefore obvious variants thereof and/or are broader representations of the claims. Note: below is an example (note: other claims in the patent can be used for DP analysis) of the similarities, all of the claims of . 9,524,999 can be used for the DP rejection analysis.







Claims
Current application (17/843,151)
Parent application (9,524,999)
1
A light detecting device comprising: a pixel comprising: a microlens disposed above a substrate; a first photoelectric conversion region disposed in the substrate, the first photoelectric conversion region being configured to receive light through the micorolens; and a second photoelectric conversion region disposed in the substrate, the second photoelectric conversion region being configured to receive light through the micorolens, wherein a trench is formed in the substrate, and, in a plan view, at least a part of the trench is between the first photoelectric conversion region and the second photoelectric conversion region
9. An imaging device comprising: a pixel array unit including a first pixel; and a column processing unit, wherein the first pixel includes: a microlens; a first transfer transistor; a second transfer transistor; a floating diffusion region; a first photoelectric conversion element configured to receive light through the microlens and coupled to the floating diffusion region via the first transfer transistor; a second photoelectric conversion element configured to receive light through the microlens and coupled to the floating diffusion region via the second transfer transistor; and a trench region disposed between the first photoelectric conversion element and the second photoelectric conversion element, wherein an insulated light shield is embedded in the trench region, wherein the first pixel is arranged at a distance from a center of the pixel array unit, and wherein the trench region is shifted from a center of the first pixel according to a pupil position.
2
wherein the trench is formed at a light incident surface of the substrate
10. The imaging device according to claim 9, further comprising a fixed charge film formed on the first photoelectric conversion element and the second photoelectric conversion element, wherein the fixed charge film is embedded in the trench region.
3
a fixed charge film disposed in the trench
10. The imaging device according to claim 9, further comprising a fixed charge film formed on the first photoelectric conversion element and the second photoelectric conversion element, wherein the fixed charge film is embedded in the trench region.
4
an insulating film disposed in the trench
11. The imaging device according to claim 9, further comprising an insulating film formed on the first photoelectric conversion element and the second photoelectric conversion element, wherein the insulating film is embedded in the trench region
5
wherein, in a plan view, the trench has a cross shape
13. The imaging device according to claim 9, wherein the trench region of the first pixel is formed into a "cross" shape in a plan view.
OR
14. The imaging device according to claim 9, wherein the trench region of the first pixel is formed into a "square with a cross in the center" shape in a plan view.
6
a floating diffusion electrically connected to each of the first and second photoelectric conversion regions through a first transfer transistor and a second transfer transistor, respectively
9. a pixel array unit including a first pixel; and a column processing unit, wherein the first pixel includes: a microlens; a first transfer transistor; a second transfer transistor; a floating diffusion region; a first photoelectric conversion element configured to receive light through the microlens and coupled to the floating diffusion region via the first transfer transistor; a second photoelectric conversion element configured to receive light through the microlens and coupled to the floating diffusion region via the second transfer transistor; and a trench region disposed between the first photoelectric conversion element and the second photoelectric conversion element, wherein an insulated light shield is embedded in the trench region, wherein the first pixel is arranged at a distance from a center of the pixel array unit, and wherein the trench region is shifted from a center of the first pixel according to a pupil position.
7
wherein the first photoelectric conversion region and the second photoelectric conversion region are configured to receive light of a first color
9. a pixel array unit including a first pixel; and a column processing unit, wherein the first pixel includes: a microlens; a first transfer transistor; a second transfer transistor; a floating diffusion region; a first photoelectric conversion element configured to receive light through the microlens and coupled to the floating diffusion region via the first transfer transistor; a second photoelectric conversion element configured to receive light through the microlens and coupled to the floating diffusion region via the second transfer transistor; and a trench region disposed between the first photoelectric conversion element and the second photoelectric conversion element, wherein an insulated light shield is embedded in the trench region, wherein the first pixel is arranged at a distance from a center of the pixel array unit, and wherein the trench region is shifted from a center of the first pixel according to a pupil position. (Note: both the regions receive light of a color)
8
wherein, in a plan view, a first dimension of the first photoelectric conversion region is larger than a second dimension of the first photoelectric conversion region, wherein the first dimension is parallel to the part of the trench and perpendicular to the second dimension
9. a pixel array unit including a first pixel; and a column processing unit, wherein the first pixel includes: a microlens; a first transfer transistor; a second transfer transistor; a floating diffusion region; a first photoelectric conversion element configured to receive light through the microlens and coupled to the floating diffusion region via the first transfer transistor; a second photoelectric conversion element configured to receive light through the microlens and coupled to the floating diffusion region via the second transfer transistor; and a trench region disposed between the first photoelectric conversion element and the second photoelectric conversion element, wherein an insulated light shield is embedded in the trench region, wherein the first pixel is arranged at a distance from a center of the pixel array unit, and wherein the trench region is shifted from a center of the first pixel according to a pupil position.
AND
17. wherein a light receiving area of the second photoelectric conversion element is larger than a light receiving area of the first photoelectric conversion element in the first pixel
9
wherein, in a plan view, a third dimension of the second photoelectric conversion region is larger than a fourth dimension of the second photoelectric conversion region, wherein the third dimension is parallel to the part of the trench and perpendicular to the fourth dimension
9. a pixel array unit including a first pixel; and a column processing unit, wherein the first pixel includes: a microlens; a first transfer transistor; a second transfer transistor; a floating diffusion region; a first photoelectric conversion element configured to receive light through the microlens and coupled to the floating diffusion region via the first transfer transistor; a second photoelectric conversion element configured to receive light through the microlens and coupled to the floating diffusion region via the second transfer transistor; and a trench region disposed between the first photoelectric conversion element and the second photoelectric conversion element, wherein an insulated light shield is embedded in the trench region, wherein the first pixel is arranged at a distance from a center of the pixel array unit, and wherein the trench region is shifted from a center of the first pixel according to a pupil position.
AND
17. wherein a light receiving area of the second photoelectric conversion element is larger than a light receiving area of the first photoelectric conversion element in the first pixel.
10
An electronic apparatus comprising: a lens; a signal processor; and a light detecting device comprising a pixel comprising: a microlens disposed above a substrate; a first photoelectric conversion region disposed in the substrate, the first photoelectric conversion region being configured to receive light through the micorolens; and a second photoelectric conversion region disposed in the substrate, the second photoelectric conversion region being configured to receive light through the micorolens, wherein a trench is formed in the substrate, and, in a plan view, at least a part of the trench is between the first photoelectric conversion region and the second photoelectric conversion region
9. An imaging device comprising: a pixel array unit including a first pixel; and a column processing unit, wherein the first pixel includes: a microlens; a first transfer transistor; a second transfer transistor; a floating diffusion region; a first photoelectric conversion element configured to receive light through the microlens and coupled to the floating diffusion region via the first transfer transistor; a second photoelectric conversion element configured to receive light through the microlens and coupled to the floating diffusion region via the second transfer transistor; and a trench region disposed between the first photoelectric conversion element and the second photoelectric conversion element, wherein an insulated light shield is embedded in the trench region, wherein the first pixel is arranged at a distance from a center of the pixel array unit, and wherein the trench region is shifted from a center of the first pixel according to a pupil position.


Claims 1 – 5 and 7 - 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over various combination of claims 1 - 20 of U.S. Patent No. 11,011,563 e.g. claim 1 of pending application is similar to claim 1 of Patent No. 11,011,563; claim 2 of pending application is similar to claim 1 of Patent No. 11,011,563; claim 3 of pending application is similar to claims 8 - 10 of Patent No. 11,011,563; ; claim 4 of pending application is similar to claims 8 - 10 of Patent No. 11,011,563; claim 5 of pending application is similar to claim 6 of Patent No. 11,011,563; claim 7 of pending application is similar to claim 4 of Patent No. 11,011,563; claim 8 of pending application is similar to claim 2 of Patent No. 11,011,563; claim 9 of pending application is similar to claim 2 of Patent No. 11,011,563; claim 10 of pending application is similar to claim 11 of Patent No. 11,011,563. Although the claims at issue are not identical, they are not patentably distinct from each other because present application claims and the patent claims amount to similar features and present application claims are therefore obvious variants thereof and/or are broader representations of the claims.


Claims 1 – 5 and 7 - 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over various combination of claims 1 - 18 of U.S. Patent No. 9,837,456 e.g. claim 1 of pending application is similar to claim 1 of Patent No. 9,837,456; claim 2 of pending application is similar to claim 1 of Patent No. 9,837,456; claim 3 of pending application is similar to claims 1 and 5 in combination of Patent No. 9,837,456; claim 4 of pending application is similar to claims 1 and 5 in combination of Patent No. 9,837,456; claim 5 of pending application is similar to claim 6 of Patent No. 9,837,456; claim 7 of pending application is similar to claim 1 of Patent No. 9,837,456 (Note: both the regions receive light of a color); claim 8 of pending application is similar to claim 3 of Patent No. 9,837,456; claim 9 of pending application is similar to claim 3 of Patent No. 9,837,456; claim 10 of pending application is similar to claim 1 of Patent No. 9,837,456. Although the claims at issue are not identical, they are not patentably distinct from each other because present application claims and the patent claims amount to similar features and present application claims are therefore obvious variants thereof and/or are broader representations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KOBAYASHI (US patent No. 2009/0212384) teaches a system with micro lenses and pixels with wiring layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to USMAN KHAN whose telephone number is (571)270-1131.  The examiner can normally be reached on Mon-Fri 6:45-3:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Roberto Velez can be reached on (571) 272-8597.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/Usman Khan
12/07/2022
Primary Examiner, Art Unit 2696